Citation Nr: 0603730	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to August 
1946, and from October 1950 to July 1952.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision that, inter 
alia, granted service connection and assigned an initial 50 
percent rating for PTSD, effective September 1, 2000.
The veteran filed a notice of disagreement (NOD) in December 
2002.  The RO issued a statement of the case (SOC) in 
February 2003, and the veteran filed a substantive appeal in 
November 2003.

In March 2005, the Board remanded the veteran's claim to the 
RO for additional development.  After completing the Board's 
requested action, the RO continued the denial of the 
veteran's claim (as reflected in the November 2005 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized the matter on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).

As a final preliminary matter, the Board notes that, in the 
December 2002 NOD, the veteran appeared to raise the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU); in November 2003, the veteran 
submitted additional evidence pertinent to that issue.  As 
the issue of entitlement to a TDIU has not been adjudicated 
by the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the September 1, 2000, effective date of the grant 
of service connection, the veteran's PTSD has been 
manifested, primarily, by difficulty sleeping, nightmares, 
intrusive thoughts, survivor guilt, anxiety, depression, and 
occasional tearful outbursts; these symptoms reflect no more 
than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

Through the November 2000, November 2001, May 2002, February 
2003 and April 2005 notice letters, the January 2002 rating 
action on appeal, the February 2003 SOC, and the November 
2005 SSOC, the RO notified the veteran and his representative 
of the legal criteria governing the claim, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of his claim.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the November 2001, May 2002, 
February 2003 and April 2005 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  In the letter, the RO also requested 
that the veteran identify, and provide the necessary releases 
for, any medical providers from whom he wished the RO obtain 
and consider evidence, and invited him to submit evidence in 
his possession that supported his claims.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim(s)  As 
is noted above, the Board finds that the four content of 
notice requirements have been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant. 

As noted above, in the matter now before the Board, the 
documents meeting the VCAA's notice requirements were 
provided to the veteran before and after the January 2002 
rating action on appeal.  However, the Board finds that any 
lack of full, pre-adjudication notice in this appeal does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, RO notice letters, and the SOC notified 
the veteran what was needed to substantiate his claim and 
also identified the evidence that had been considered with 
respect to his claim.  After the SOC, the veteran was 
afforded an opportunity to respond.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim.  The RO, on its own initiative as well as pursuant to 
the Board's remand, has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the veteran's claim.  The RO has 
obtained VA medical records and has arranged for the veteran 
to undergo VA examinations in connection with his claim in 
January 2002 and October 2002; reports of which are of 
record.   Moreover, the veteran has been given the 
opportunity to submit evidence and argument to support his 
claim, which he has done.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing evidence, in addition to 
that addressed above, that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).
 
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Background

A September 2000 VA consultation note reflects that, upon 
being interviewed, the veteran was very tearful and 
emotional.  On mental status examination, the veteran was 
alert and oriented and appeared in good contact with reality.  
The veteran admitted to depression, anxiety, intrusive 
thoughts and nightmares of the Korean War.  He denied any 
suicidal ideations or plans.  The examiner noted that he 
seemed to have good insight and judgment.  The diagnosis was 
PTSD. 

In a January 2002 VA examination report, the examiner noted 
that the veteran's wife accompanied him.  His wife verified 
that the veteran still had nightmares of his combat traumatic 
experiences from the Korean War and remained restless every 
night.  The veteran stated that he felt tremendous guilt for 
the children and civilians killed during the war.  His wife 
stated that the veteran volunteered with the Association of 
Children with Learning Disabilities many years after he got 
out of the war.  The veteran provided his history of service 
on a Navy battleship for eight months in Korea.  He talked 
about how soldiers bodies were embalmed right near his 
sleeping quarters and how he would never forget that smell, 
and it had lingered with him ever since.  The veteran also 
reported that the enemy shot at his ship with bombs landing 
on the sides of the ship.  He began working for the U.S. Post 
Office in October 1969 and stayed until he turned 60 years 
old.  The veteran stated that his PTSD was being treated with 
Zoloft and weekly PTSD outpatient group sessions.  The 
veteran stated that he continued to be reminded of his combat 
in Korea.  He broke out in tears when discussing the war in 
Afghanistan.  The veteran had never been hospitalized 
psychiatrically.  He stated that he had never attempted 
suicide nor had thoughts of harming other people since the 
Korean War.  

On mental status examination, the veteran was noted as 
anxious throughout the examination, casually dressed, 
cooperative and attentive.  He was not malodorous, but hair 
was not well combed.  He was alert, oriented to person, 
place, and time.  His speech was spontaneous and non-
pressured.  His affect was anxious throughout the 
examination.  He continued to have difficulties related to 
authority figures and had some rage outbursts.  The veteran 
showed no delusional features.  His thought processes were 
coherent and he appeared to be of average intellectual 
endowment.  His insight line into his condition was fair, at 
best and his judgment appeared to be fair.  The examiner 
diagnosed PTSD, chronic, severe with guilt and assigned a 
Global Assessment of Functioning (GAF) score of 38.

An October 2002 VA examination report reflects that the 
veteran was taking Zoloft and Valium for sleep.  The veteran 
stated that he had been active in a veteran's group known as 
"America's Heroes," where he went to schools and told the 
children about his experiences in combat.  The veteran stated 
that it helped him to keep busy so that he did not dwell on 
his previous combat experiences.  The examiner noted that the 
veteran had a lot of guilt from being involved in the attack 
on North Korea.  On mental status evaluation, the examiner 
noted that the veteran was not quite as anxious as he was 
during the previous examination.  He was cooperative, 
attentive, alert and oriented.  His speech was spontaneous 
and nonpressured.  He was slightly anxious throughout the 
examination.  The veteran did not break into tearful periods 
like during the prior examination.  He showed no delusional 
features and his thought processes were coherent.  He did not 
appear to be responding to auditory hallucinations.  His 
insight into his condition appeared fair as well as his 
judgment.  The examiner opined that he did not feel that the 
veteran was dangerous to himself or others and that he should 
be able to manage any funds awarded to him.  The diagnosis 
was PTSD, chronic, severe with guilt with a GAF of 38.

A March 2003 VA group progress note reflected that the 
veteran explained that the week before he had been having 
problems lately and "things" had not been going well.  He 
stated that he was experiencing tension with his son causing 
him to feel stressed, irritable and short-tempered.  The 
veteran was tearful when discussing the impending war with 
Iraq.  The veteran stated that he avoided television news and 
more recently television because of its violent content and 
constant stories related to Iraq.  The examiner's assessment 
noted that following discharge from the military, the veteran 
began experiencing nightmares and random outbursts of anger.  
To this date, the veteran avoided thoughts and memories from 
his war experience.  The examiner noted that the veteran 
experienced an exaggerated startle response.  Throughout this 
session, the veteran demonstrated an inability to concentrate 
and demonstrated circumstantial thought.  He was alert, 
oriented, very pleasant, and cooperative.  His mood cycled 
from anxious to melancholic; however his affect was 
appropriate to content and context.  His thought process was 
logical and his thought content was free was delusions and 
hallucinations.  The veteran admitted to an ideation about 
two weeks earlier where he planned to leave the car running 
in the garage.  The veteran explained that the thought was 
fleeting and he never completed the act.  The veteran stated 
this was the first time he had this thought and intended 
never to have this thought again.  

An April 2003 VA clinical note reflects a GAF of 47.  

A September 2003 VA psychiatric record reflects that the 
veteran had good eye contact, somewhat psychomotor agitated 
with an "OK" mood and fair affect.  The veteran denied 
delusions, hallucinations and suicidal or homicidal 
ideations.  His thought process was somewhat circumstantial, 
but goal-directed in general.  Impaired insight and judgment 
was also noted.  The physician assessed that the veteran 
still had some PTSD symptoms, but seemed relatively stable.  

A March 2004 VA psychiatry record reflects that the veteran 
was still feeling depressed and he had no motivation to go 
out.  He also complained of more sleepless nights.  The 
veteran had stopped taking prescribed medication and was 
educated on the need to pursue his daily doses.     

In a June 2004 VA psychiatry record, the veteran complained 
of nightmares and recurrent guilt.  

A September 2004 VA psychiatry record reflects that the 
veteran stated that except for occasional sleep problems, he 
was doing fairly well.  He went out with some friends and 
took his medications regularly.  A clinical note reflected a 
GAF score of 50.  

A March 2005 VA group therapy record reflects that the 
veteran was appropriately participating in-group discussions 
and that his overall affect and interactions continued to 
show improvement

An April 2005 VA psychiatry record reflects that the veteran 
had some intrusive recalls of traumatic events from service.  
The examiner noted discussing anniversary reaction and 
encouraged positive coping mechanisms.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The veteran's PTSD is rated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  However, a General 
Rating formula for evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that since the 
effective date of the grant of service connection, the 
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 50 percent rating.

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by an anxious and 
fair affect, anxiety, guilt, depressed mood, sleep 
disturbances, nightmares, intrusive recollections, and 
occasional problems with concentration.  These symptoms are 
reflective of occupational and social impairment with no more 
than reduced reliability and productivity, the level of 
impairment contemplated in the currently assigned 50 percent 
disability rating.

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 70 percent, rating.  As noted above, 
the 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, due to 
certain symptoms.  However, the Board notes that the veteran 
has not been found to have obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic or depression that affects his ability to 
function independently, impaired impulse control, or other 
symptoms that are characteristic of the 70 percent rating.  
The veteran has some documented symptoms of anxiety and 
depression, although these have not been shown to affect the 
veteran on a continuous basis and/or to limit his ability to 
function independently.  Additionally, a March 2003 VA 
progress note reflects that the veteran admitted to a single 
suicidal ideation that year, there was no indication that 
this occurred on a continuous or frequent basis, or that it 
continued to affect the veteran at the time noted.  
Significantly, moreover, the examiner noted that the veteran 
was alert, oriented, his thought process was logical and his 
thought content was free from delusions and hallucinations.
 
The Board also points out that the GAF scores assigned since 
September 1, 2000, alone, provide no basis for assignment of 
any higher disability rating for the veteran's PTSD.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995). The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

In this case, GAF scores of 38 were assigned in connection 
with 2002 VA examinations, and GAF scores of 47 and 50 are 
reflected in April 2003 and September 2004 clinical notes, 
respectively.  According to DSM-IV, GAF scores between 31 and 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., a depressed man avoids friends, neglects family, and 
is unable to work).  GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).

While the GAF of 38 suggests an even greater level of 
impairment than is contemplated by the current 50 percent 
rating, the veteran has not manifested any of the symptoms 
indicative of this level of impairment-indeed, no impairment 
in reality testing or communication has been shown.  The 
scores of 41 and 50, on their face, appear more consistent 
with the veteran's current level of disability; however, the 
Board again notes that the veteran has manifested none of 
symptoms typically considered indicative of that level of 
impairment, to include suicidal ideation (aside from a single 
ideation in March 2003), severe obssessional rituals, or 
frequent shoplifting.  Simply stated, when considered in 
light of the actual symptoms demonstrated, none of the 
assigned GAF scores provides a basis, alone, for assignment 
of any higher rating for the veteran's service-connected 
psychiatric disability.

As documented above, the actual medical evidence reflecting 
reported symptoms and manifestations from 2000 to 2005 
reflects a level of impairment consistent with the current 50 
percent rating.  As the criteria for the next higher, 70 
percent rating have not been met, it follows that the 
criteria for the maximum 100 percent evaluation likewise are 
not met.  As the Board finds that the record presents no 
basis for assignment of more than the current 50 percent 
rating at any point since the September 1, 2000, effective 
date of the grant of service connection for PTSD, there is no 
basis for staged rating of the disability, pursuant to 
Fenderson.  

For all the foregoing reasons, the Board concludes that the 
claim for an initial rating in excess of 50 percent for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


